Title: To James Madison from James Leander Cathcart, 7 April 1808
From: Cathcart, James Leander
To: Madison, James



Sir,
Madeira 7 April 1808

I have the honor to inclose for your Information, the Documents relative to the Ship Manchester, with a duplicate of My Letter of 4: Ulto. which will inform you of her detention.  Since my last no Alteration has taken place whatever on this Island.  On the 26: Ulto. Sr. Sidney Smith in the Foudroyant, with the Agamemnon, and a Gun brig loaded with Rockets & other implements of Destruction, touch’d here on his Passage to the Brazils to take the Command of that Station.  He sail’d on the 27th. & will Rendevouz at St. Jago, where he expects to be Join’d by Some Transports.  It is conjectured here that the British and Portuguese, will make an Attack upon Spanish America.  Probably Buenos Ayres & Monte Video may be their primary Object.
Every Class of People on this Island are anxious for an Amicable termination of our Differences with Great Britain, & well they may. For in the Event of a War of any Continuation, they would be reduced to a State of Famine.
As soon as Circumstances will admit, I request that I may be furnished with a Commission, and that a Copy thereof may be forwarded to our Minister at London, in order that My Exequator may be granted by the British Government, for until I receive those Documents, I execute the duties of My Office, merely through the Courtesy of the Governor for the time being which may be attended with great Inconvenience.  I have the honor to continue with Respectful Esteem Sir Your most Obedt. Servt.

James Leander Cathcart

